 



Exhibit 10.8(e)
SIXTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS SIXTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of May 28,
2003 (this “Amendment”), is entered into among TRM Inventory Funding Trust
(“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”) and as
Servicer (in such capacity, “Servicer”), Autobahn Funding Company, LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. The Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended by a First Amendment to Loan
and Servicing Agreement, dated as of March 16, 2001, an Omnibus Amendment, dated
as of March 16, 2001, a Second Amendment to Loan and Servicing Agreement, dated
as of November 5, 2001, a Third Amendment to Loan and Servicing Agreement, dated
as of April 23, 2002, a Fourth Amendment to Loan and Servicing Agreement, dated
as of July 22, 2002, and a Fifth Amendment to Loan and Servicing Agreement,
dated as of April 23, 2003, the “Agreement”);
     B. The Servicer has informed the parties to the Agreement that two of the
insurance providers that are currently providing insurance required by the
Agreement do not currently meet the ratings requirements set forth in the
Agreement and, in connection therewith, the parties to the Agreement desire to
waive the Event of Default caused thereby, for the periods and on the terms set
forth herein; and
     C. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms that are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.
          2. Amendments to Agreement. Effective as of May 28, 2003, the
Agreement shall be amended as follows:
          2.1 Amendment to Section 8.02. Section 8.02 of the Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:
     (a) The Servicer shall maintain, or cause to be maintained for Borrower’s
account, with respect to the Cash, insurance covering losses resulting from ATM
malfunction, theft, fraud, fire, and any other items as may be reasonably
requested by the Administrative Agent or the Liquidity Agent in the amounts
specified in Schedule II. The Servicer shall cause each such insurance policy
(i) to name the Collateral Agent, for the benefit of the Secured Parties, as

 



--------------------------------------------------------------------------------



 



the loss payee, (ii) to be issued by a reputable insurance company with claims
paying ratings of at least “A” by Standard & Poor’s and at least “A2” by Moody’s
and (iii) to provide that it may not be cancelled, amended or terminated without
at least 30 days prior written notice to Borrower and the Collateral Agent.
     (b) The Servicer shall maintain, or cause to be maintained for Borrower’s
account, at all times on and after June 16, 2003, in addition to any insurance
provided or carried by any Armored Car Carriers, shipper’s risk insurance
covering losses of Cash while in the possession of Armored Car Carriers with an
aggregate amount of coverage equal to not less than $30,000,000. The Servicer
shall cause each such insurance policy (i) to name the Collateral Agent, for the
benefit of the Secured Parties, as the loss payee and (ii) to provide that it
may not be cancelled, amended or terminated without at least 30 days prior
written notice to Borrower and the Collateral Agent.
     (c) The Servicer shall maintain with respect to Servicer’s officers and
directors one or more D&O insurance policies with an aggregate amount of
coverage equal to not less than $15,000,000. The Servicer shall cause each such
insurance policy (i) to be issued by a reputable insurance company with claims
paying ratings of at least “A” by Standard & Poor’s and at least “A2” by Moody’s
and (ii) to provide that it may not be cancelled, amended or terminated without
at least 30 days prior written notice to Borrower and the Collateral Agent.
     (d) With respect to each insurance policy required by this Section 8.02,
the Servicer shall promptly file and shall diligently pursue any claims with
respect to the Cash with the applicable insurer, and shall deposit all proceeds
received in connection therewith in the Credit Balance Settlement Account within
one (1) Business Day of receipt. Upon any failure of the Servicer to take any
such actions, the Collateral Agent shall have the right to take any such actions
in its place and stead and shall, at the direction of the Administrative Agent,
take any such actions in its place and stead, and the Servicer shall cooperate
with the Collateral Agent in taking any such action. Within three (3) Business
Days of obtaining knowledge of any loss with respect to the Cash which is
required to be covered by insurance pursuant to this Agreement, the Servicer
shall deposit the full amount of such loss into the Credit Balance Settlement
Account. Upon receipt by the Servicer or the Collateral Agent of the proceeds of
any claim made with respect to any such loss for which the Servicer has advanced
a loss payment pursuant to the preceding sentence, such proceeds shall be paid
to the Servicer in reimbursement of its payment and shall not constitute
Collections to be distributed in accordance with Section 3.03. Each of the
Borrower and the Servicer covenants and agrees not to amend or terminate any
such insurance policy without the prior written consent of the Liquidity Agent.
          2.2 Amendment to Appendix A. The definition of “ATM” contained in
Appendix A of the Agreement is hereby amended by deleting the reference to “Aal”
contained in clause (iii) thereof and replacing it with a reference to “A2.”

2



--------------------------------------------------------------------------------



 



          2.3 Amendment to Schedule II. Schedule II of the Agreement is hereby
amended by deleting the phrase “rated “A” or higher by Moody’s” in each place
where it appears therein and replacing each such occurrence thereof with the
phrase “rated at least “A” by Standard & Poor’s and at least “A2” by Moody’s.”
          3. Conditions to Effectiveness. This Amendment shall become effective,
as of May 28, 2003, upon receipt by the Administrative Agent of counterparts of
this Amendment, duly executed by all parties hereto.
          4. Waiver. The parties hereto hereby waive, subject to the following
sentence, any Event of Default that has resulted, or may result, from
non-compliance with the following provisions of the Agreement, as they relate to
American & Foreign Insurance and Royal Surplus Lines Insurance, as providers of
insurance required by the Agreement (collectively, the “Insurers”), and the
insurance policies provided by the Insurers: (i) the requirement set forth in
Section 8.02 of the Agreement that the insurance required thereby be issued by
an insurance company that has certain specified minimum ratings, (ii) the
requirement contained in the definition of “ATM” that each such ATM be insured
by an insurance company that maintains a specified claims paying rating and
(iii) the requirement contained in Schedule II of the Agreement that additional
insurance coverage be issued by an insurance company that has certain specified
minimum ratings. Notwithstanding anything contained herein to the contrary, the
waiver set forth herein shall be effective only during the period from the
effective date hereof until June 30, 2003; provided, that such waiver shall
cease to be effective on June 16, 2003, unless the Servicer shall have delivered
to the Administrative Agent by such date written evidence in form and substance
satisfactory to the Administrative Agent that one or more insurers that meets
the requirements of the Agreement (as amended hereby) have committed to provide,
by July 1, 2003, insurance policies that will replace the insurance policies
provided by the Insurers. The waiver set forth herein shall be limited to its
terms and shall not constitute a waiver of any other rights the parties hereto
may have from time to time under the Agreement or the other Transaction
Documents.
          5. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.

3



--------------------------------------------------------------------------------



 



          8. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to he executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its individual
capacity, but solely as Owner Trustee    
 
           
 
  By:   /s/ Charisse L. Rodgers
 
Name: Charisse L. Rodgers
Title: Vice President    
 
           
 
      TRM ATM CORPORATION    
 
           
 
  By:   /s/ Kenneth L. Tepper
 
Name: Kenneth L. Tepper
Title: President & CEO    
 
                AUTOBAHN FUNDING COMPANY LLC    
 
           
 
  By:   DZ Bank AG, Deutsche Zentral
Genossenschaftsbank Frankfurt am Main, as its
attorney- in- fact    
 
           
 
  By:   /s/ Patrick Preece
 
Name: Patrick Preece
Title: VP    
 
                DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM
MAIN, as Administrative Agent and Liquidity Agent    
 
           
 
  By:   /s/ Patrick Preece
 
Name: Patrick Preece
Title: VP    
 
           
 
  By:   /s/ Richard J. Wisniewski
 
Name: Richard J. Wisniewski    
 
      Title: VP    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Toby Robillard
 
   
 
  Name: Toby Robillard    
 
  Title: Asst. Vice President    

S-1



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:

GSS HOLDINGS, INC.    
 
           
 
  By:   /s/ Andrew L. Stidd
 
Name: Andrew L. Stidd    
 
      Title: President    

S-2